DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 14, 2022 has been entered.

This is the Non-Final Office Action in response to the Amendment filed on February 22, 2022 for Application No. 16/804,498, title: “System and Methods for Real-Time, Distributed Processing of Group Bill Payments”.

Status of the Claims
By the 02/22/2022 Response, claims 21, 22, 39, and 40 have been amended, claim 25 has been cancelled, and claim 41 has been added.  Claims 1-20 were previously cancelled via the 02/28/2020 Amendment.  Accordingly, Claims 21-24 and 26-41 remain pending in this application and have been examined.

Priority
This application was filed on 02/28/2020 and is a CON of US Application No. 16/030,047 filed 07/09/2018 (Patented No. 10,614,440).  For the purpose of examination, the 07/09/2018 is considered to be the effective filing date.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-24 and 26-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-20 of U.S. Patent No. 10,614,440.  Although the claims at issue are not identical, they are not patentably distinct from each other because claims 21-24 and 26-41 of the present application recites substantially the same limitations as claims 1-20 of Patent No. 10,614,440 with minor variations that would have been obvious to one of ordinary skills in the art.  This is demonstrated in the following table by comparing the method claim 39 of the present application and the method claim 19 of the patent.
System claims 21 and 40 of the present application have the comparable limitations as system claims 1 and 20 of the patent with minor variations that would have been obvious to one of ordinary skill in the art.  Further, both the present application and patent are directed to the same invention for real-time, distributed processing of group bill payments.  Both the present application and the patent are commonly owned.

Present Application
Patent No. 10,614,440
Claim 39,  A computer-implemented method for group bill payment comprising: 
Claim 19,  A method for group bill payment comprising: 

   creating, by a group bill payment system, a secure group bill payment account associated with a plurality of group members, wherein the group bill payment account is configured to receive a payment method associated with each of the group members and transmit a group payment to a provider on behalf of the group members; 
   creating, by a group bill payment system, a secure group bill payment account associated with a plurality of group members, wherein the group bill payment account is configured to:



   receive information via a network from the plurality of group members, the information comprising a respective username, a respective password, and a respective member payment method; and assign privileges to a managing group member to permit the managing group member to manage the group bill payment account following an authentication process;

   receiving, by the group bill payment system, instructions from a group member to create a rule for requesting payment from a first group member to the group bill payment account based on a bill associated with the provider, the instructions enabling access to notifications associated with the bill that are received by one or more of the group members or provided by the provider; 
   receiving, by the group bill payment system, instructions from the managing group member to create a rule for requesting payment from the group members to the group bill payment account based on a bill from a provider and being associated with the group members, the instructions enabling access to notifications associated with the bill that are received by one or more of the group members;
   detecting, by the group bill payment system and based on the enabled access, a triggering event from a streaming platform, the triggering event comprising a notification received by one of the group members or from the provider, the notification indicating the bill from the provider is available; 
   automatically detecting a notification received from the provider by one of the group members indicating the bill is available; 

   receiving, by the group bill payment system, the bill based on the detected notification;
   in response to detecting the triggering event, generating, by the group bill payment system, at least one cloud-based ephemeral container instance on a cloud service, the at least one cloud-based ephemeral container instance being a closed container blocking access from remote shell tools;
   generating an ephemeral container instance in response to receiving the bill; 
   determining, by the group bill payment system, a first group member charge based on the received bill and the rule; 
   determining, by the container instance, a group member charge based on the bill and the rule;
   sending, by the group bill payment system, a first payment request to the first group member based on the first group member charge; 
   sending, by the container instance, a payment request to a first group member based on the first group member charge;
   receiving, by the group bill payment system, a deposit into the group bill payment account from the first group member based on the payment request; 
   receiving, by the group bill payment system, a deposit into the group bill payment account from the first group member based on the payment request;
   transmitting, by the group bill payment system, a group payment from the group bill payment account to the provider, the group payment being based on the bill; and 
   transmitting, by the container instance, a group payment from the group bill payment account to the provider, the group payment being based on the bill;
   destroying, by the group bill payment system, the at least one cloud-based ephemeral container instance after transmitting the group payment.
   sending, by the container instance, a notification to the first group member, the notification comprising information about a status of the group payment; and

   terminating the container instance.






Response to Arguments
Claim Rejections - 35 USC § 101
Applicant’s amendments and comments have been considered and are persuasive.  The claims are a practical application in accordance with the guidance in the 2019 Revised PEG.

Claim Rejections - 35 USC § 103
Applicant’s arguments with respect to the rejection of claims 21-40 have been fully considered and are persuasive.  The rejection of the claims has been withdrawn.  An updated prior art search did not identify any art, individually or in combination with others, that teaches each and every elements of the claims.

Conclusion
Claims 21-24 and 26-41 are rejected.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAI TRAN whose telephone number is (571)272-7364. The examiner can normally be reached Monday-Friday, 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine M. Behncke can be reached on 571-272-8103. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HAI TRAN
Primary Examiner
Art Unit 3697



/HAI TRAN/Primary Examiner, Art Unit 3697